Citation Nr: 0615286	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  95-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disability. 

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a dorsal spine 
disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lisa A. Lee


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1971 to 
October 1972.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 2003 and April 2004 rating decisions.

Since a determination of TDIU rests in part on the 
determination of the veteran's other pending claims, 
resolution of this matter must be deferred.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Although not documented in service medical records, the 
veteran reports that during Airborne training his harness 
broke and he fell 30 feet, landing on his back.  He indicated 
that he was hospitalized for treatment of his back before 
being returned to duty for several months before his 
discharge.  Following service, the veteran worked as a 
warehouse worker for the Department of Defense, and in August 
1999, he was involved in a motor vehicle accident in which 
his car was rear ended.

In March 2003, the Board granted service connection for 
scoliosis, concluding that a fall in service aggravated his 
scoliosis beyond its natural progression.  The RO, in 
implementing that decision only evaluated impairment to the 
lumbar spine.  The veteran contends his scoliosis also 
affected his dorsal and cervical spine.  Given the general 
nature of the Board's past award, a remand is necessary to 
ascertain if there is impairment to the cervical and dorsal 
aspects of the veteran's spine due to scoliosis or a fall in 
service.  

Additionally, the grant of service connection for the 
scoliosis of the lumbar spine was made effective in October 
1990; however, there is a dearth of treatment records dating 
from then until a VA examination in October 1996.  The report 
from the 1996 VA examination indicated that the veteran had 
been followed by Dr. Howard Hogshead, Dr. Rogazinski, and Dr. 
Georges Bahri, as well as by the VAMC in Jacksonville.  VA 
attempted to obtain records from Dr. Bahri, but he failed to 
respond to VA's letter dated in June 1997.  Nevertheless, 
records of treatment of the lumbar spine since 1990 are 
relevant to determining the severity of the veteran's back 
disability at the time he filed his claim, and a remand is 
therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  With the appropriate releases from 
the veteran attempt to obtain the 
treatment records from Dr. Nabizadeh from 
January 2002 forward, and from Dr. Howard 
Hogshead, Dr. Rogazinski, and from Dr. 
Bahri.  Also obtain the necessary 
releases and attempt to acquire copies of 
any medical records from the private 
insurer who apparently is paying the 
veteran (as referenced in the November 
2002 VA examination report). 

2.  Ask the veteran to confirm the 
locations at which he received VA 
treatment for his spine since 1990, and 
then obtain copies of the records of this 
treatment.  

3.  Following receipt of the requested 
records, the veteran should be scheduled 
for an examination with an appropriate 
medical professional.  The examiner 
should be provided with the veteran's 
claims file in conjunction with the 
examination, and should: 

a)  diagnose any current spinal 
disabilities with regard to the dorsal 
and cervical spine regions;

b)  if the veteran is found to have a 
current dorsal or cervical spine 
disability, provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that such a dorsal or cervical spine 
disability was caused or aggravated by 
scoliosis, or is otherwise related to 
service including an in-service fall for 
which no contemporaneous records of 
treatment exist.  

c)  provide an opinion as to whether the 
veteran's service connected lower back 
and finger disabilities render him 
totally unemployable; and

d) if the veteran's dorsal spine and 
cervical spine disabilities are found to 
be related to service or to his lower 
back disability, provide an opinion 
whether the veteran's entire spinal 
condition renders him totally 
unemployable.

Any opinion rendered should be supported 
by a rationale.  The examiner should 
specifically address the veteran's motor 
vehicle accident in August 1999, as well 
as whether the presence of scoliosis at 
the time of the accident caused 
additional dorsal or cervical spine 
disability beyond what would have been 
caused by the accident had there not been 
scoliosis. 

4.  When the development requested has 
been completed, the claims should be 
readjudicated.  If any remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the veteran is advised that the conduct of the 
efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in 
VA's efforts to develop his claim, including reporting for 
any scheduled VA examination, is both critical and 
appreciated.  The veteran is also advised that failure to 
report for any scheduled examination may result in the denial 
of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.  (West Supp. 2005).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


